 BROWNSVILLE GARMENT CO.507Brownsville Garment Company,Inc.andLocal 203,International Ladies GarmentWorkers Union,AFL-CIO. Cases 26-CA-12970, 26-CA-12990,and 26-CA-13028May 16, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 2, 1989, Administrative LawJudge Claude R. Wolfe issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed excep-tions and a supporting brief. The Respondent andthe General Counsel also filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a, three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions as modified, and to adopt the recom-mended Order as modified.The judge found, and we agree, that the Re-spondent violated Section 8(a)(3) and (1) of the Actby refusing to hire Virgil Manco, Linda Manco,and Odeline Van Meter. With respect to these al-leged discriminatees, the judge found that the Gen-eralCounsel established a prima facie case thatunion activity was a motivating factor in the Re-spondent's decision not to hire them, and that theRespondent did not meet its burden of demonstrat-ing that it would not have hired them even in theabsence of the protected conduct. The judgefound, however, that the General Counsel did notestablish a prima facie case of unlawful motivationwith respect to alleged discriminateesAngelaWebb and Pearl Webb and, therefore, that the Re-spondent did not violate Section 8(a)(3) and (1) byrefusing to hire them.2 For the reasons- set forthbelow, we find merit in the General Counsel's con-tention that underWright Line,251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), the Re-spondent's refusal to hire Angela Webb and PearlWebb was violative of the Act,1Regarding the judge's factual findings in sec.III of his decision, wenote that when the Respondent commenced operations in July 1988,Porter was chairman of the board; Goad was president and plant manag-er, and Bryant was vice president and personnel manager. Additionally,the Respondent is owned by Porter, Goad,Bryant, and Bouvette. Final-ly,we note that in sec.IV,A ofhis decision the judge inadvertentlystated that on July 8, 1982, the Union was certified as the exclusive bar-gaining representative of the unit employees of the Respondent,ratherthan of the employees of Brownsville Manufacturing Company.2 Regarding Angela Webb,the judge further found that even if theGeneral Counsel established a prima facie case of a violation,itwas re-buttedby theRespondent1.We fmd initially that the evidence presentedby the General Counsel is sufficient to establish aprima facie case of unlawful conduct that is appli-cable to all the discriminatees alleged in the com-plaint, including Angela Webb and Pearl Webb. Asfound by the judge, the Respondent is a legal suc-cessorof BrownsvilleManufacturingCompany(BMC).3 The Union was the certified bargainingrepresentative of BMC's production and mainte-nance employees. The Union's officers met regular-ly with BMC's plant manager, Lamar Goad. Goadis the only one of the Respondent's owners withexperience in the garment industry, and was theRespondent's president and plant manager whentheRespondent commenced operations in July1988.At the hearing, Goad admitted that he wasaware that the alleged discriminatees were allunion officers at the time of BMC's closing in Feb-ruary 1988.Based on our adoption of the judge's findings ofviolations of Section 8(a)(1) of the Act, we fmdthattheRespondent demonstrated its animustoward the Union and its supporters. Thus, con-cerning employment with the Respondent, Goadinterrogated former BMC employees about theirunion sympathies and threatened plant closure ifthe Union "came in." In addition, Supervisor EllenPriddy repeated the threats of plant closure andunlawfully solicited employees to sign an antiunionstatement. Although Goad testified that he did nothave any input in the hiring decisions and thathiring was done solely by Joseph Bryant, the Re-spondent's personnel manager, it is undisputed thatBryant, a newcomer to the garment industry,called Goad for references about former BMC em-ployees. In this regard, Goad admitted that he toldBryant not to hire certain BMC employees andBryant could not recall hiring any BMC, employeeswho had been given bad references by Goad. Infmding a prima facie case with respect to all the al-leged discriminatees, we also rely on the fact thatalthough Bryant testified that Goad told him the'Respondent was looking for experienced employeesand the alleged discriminatees clearly had lengthyexperience in the garment industry, the Respondenthired a large number of inexperienced' employeesto fill positions for which the'alleged discriminateeswere qualified.2.Angela Webb had been a machine operator atBMC for 14 years. She maintained a higher-than-average rate of production at BMC, was chosen asthe employee who was timed to set the "piece2 Based on his finding of successorship,the judge further found thatthe Respondent violated Sec. 8(a)(5) and (1) by refusing to bargain withthe Union and by implementing unilateral changes in wages.298 NLRB No. 66 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrate," and had no warnings in her record. Webbhad served on the Union's executive board for 9 or10 years, a position she held at the time of BMC'sclosure, and had also been shop steward for 6 or 7years.Webb applied for employment with the Re-spondent in July 1988 and was interviewed byBryant, but was not hired.Goad and Bryant testified that Webb was nothired because of a "personality conflict" withGoad based on remarks she had made at a meetingin February 1988 that was held to discuss BMC'sannounced closure. The meeting, which was calledby an employee, was attended by employees, com-pany representatives, and union officials. Accord-ing toWebb's uncontradicted testimony, therewere about 100-150 people at the meeting, includ-ing 15-20 people who were not union members.The latter group included members of the localchamber of commerce (one of whom made aspeech),BMC's attorney, and BMC supervisorsand managers. Goad was not, however, present atthe meeting.Webb testified, regarding the subjectof the meeting, that BMC representatives told theemployees that if they would "take certain cuts likeour retirement" BMC could afford "to put morework in the factory." Webb-further testified thatafter someone expressed the view that BMC wasclosing because it was losing money, she respondedby stating:Well, if the company was losing money .. .[h]ow can they afford to furnish a car forLamar [Goad] to take his son to school and hiswife to drive around if they were losingmoney one way, why couldn't they be losingit another way.Goad testified that he did not want to hire Webbbased on a report that[S]he made a statement in front of a group ofpeople,Union people, some people fromdowntown and everything else that it was myfault that Brownsville Manufacturing Compa-ny closed, that I was driving a company car,me and my wife drove a company car.. . .Based on Goad's testimony, the judge found thatGoad did not perceive Webb's remarks as unionactivities or cause her not to be hired because hebelieved her conduct to be union activity. Rather,the judge found that Goad caused Webb not to behired because he resented her charge that his use ofcompany resources was a causal factor in the clo-sure of BMC. Finding that Webb's comments aboutGoad were "an exercise of free speech under theconstitution but not activity protected by the Act,"the judge concluded that the Respondent's failureto hire Webb was not unlawful.We find, contrary to the judge, that the GeneralCounsel has established a prima facie case of un-lawful motivation that the Respondent has not re-butted.Even accepting the judge's finding thatGoad did not perceive Webb's remarks as unionactivities but interpreted them as a personal andunjust charge,we find that her remarks werewithin the scope of activities protected by Section7 of the Act. Thus, Webb, a union officer, madethe remarks at a group meeting that was called byan employee and was attended primarily by unionmembers. The meeting was held to discuss BMC'sclosure and included discussion of whether em-ployee concessions could enable BMC to remainopen.Webb's remarks arguably concerned herviews on the fairness of employees agreeing tosuch concessionswhen the sacrifices were notbeing shared by management. In this context, wefind thatWebb's remarks publicizing her viewabout BMC's plant closure concerned a labor dis-pute over terms and conditions of employment andtherefore constituted protected activity. SeeCincin-nati Suburban Press,289 NLRB 966 (1988).4Moreover, we find that Webb's remarks werenot so abusive as to lose the Act's protection. InNLRB v. Electrical Workers IBEW Local 1229,346U.S. 464 (1953), the Supreme Court held that em-ployees may communicate with third parties in cir-cumstances where the communication is related toan ongoing labor dispute and where the communi-cation is not so disloyal, reckless, or maliciouslyuntrue asto lose the Act's protection. The Su-preme Court further held that employee conductinvolving a disparagement of an employer's prod-uct, rather than publicizing a labor dispute, is notprotected.Here,Webb's remarks did not seek todisparage BMC's product, but arose as part of adiscussion regarding prevention of BMC's closure.Similarly,Webb's remarks did not disparageGoad's personal integrity with respect to BMC'sproduction of garments. SeeSierra Publishing Co. v.NLRB,889 F.2d 210 (9th Cir. 1989), enfg. 291NLRB 540 (1988);El San Juan Hotel,289 NLRB1453 (1988);Cincinnati Suburban Press,above. Fur-ther, in finding that the remarks were not recklessor maliciously untrue, we note that there is no evi-dence to contradictWebb's factual assertion that' The definition of "labor dispute" under Sec. 2(9) of the Act includes"any controversy concerning terms, tenure or conditions of employ-ment "The Respondent contends that Webb's remarks were not protectedconcerted activity because she was not speaking on behalf of any otherBMC employee. However, because her remarks, considered in context,constituted umon-related activity it matters not that Webb acted alone.SeeSpartan Equipment Co,297 NLRB 19 (1989) (citingCarpenters Local925,279 NLRB 1051, 1059 fn 40 (1986)) BROWNSVILLE GARMENT CO.509Goad had the use of a company car. SeeCincinnatiSuburban Press,above.Accordingly, we reverse the judge and find thatthe Respondent violated Section 8(a)(3) and (1) byrefusing to hire Angela Webb because she engagedin activity that is protected[ by Section 7 of theAct.3.PearlWebb had been a machine operator atBMC for 14 years. She had served as shop stewardand was chief union steward for 6 or 7 years priorto BMC's closure. Webb had also served on theUnion's executive board and negotiating commit-tee.Webb applied for employment with the Re-spondent in July 1988 and was interviewed byBryant, but was not hired.Bryant testified thatWebb was not hired becauseJessieMiller,who had been a supervisor at BMC,told him that Webb was a slow operator and hadtrouble being trained for different jobs.Webb ad-mitted on cross-examination that she had twicebeen warned about low productivity during the 5or 6 years before BMC closed.5Webb further testi-fied, however, that Edna Denham, who worked onthe same facing line as Webb at BMC and had beenwarned about low production at thesame time asWebb, was hired by the Respondent. Denham,who was not a union officer at the time of BMC'sclosure,was hired by the Respondent on Novem-ber 17, 1988.The judge found that the Respondent's failure tocallMiller to testifygaverise to "somesuspicion"that she may not have corroborated Bryant's testi-mony. Recognizing that there was evidence ofknowledge of Webb's union activitiesand unionanimus,the judge nevertheless concluded that,absent a "demonstrably false" reason for failing tohireWebb, he could not make a "positive finding"of unlawful motivation.We find, contrary to the judge, that the GeneralCounsel has established a prima facie case of un-lawful motivation that the Respondent has failed torebut. In addition to the elements of the prima faciecase, set forth above, which we have found appli-cable to all the alleged discriminatees, the GeneralCounsel has presented evidence of disparate treat-ment. Thus, Webb testified that Denham, who per-formed the same work at BMC as Webb and waswarned about production at the same time as Webb5 In view of Webb's admission that she was warned about low produc-tivity atBMC, we find no merit in the General Counsel's contention thatan adverse inference should be drawn based on the Respondent's failureto call Miller as a witness to corroborate Bryant's testimony.Regarding Webb's testimony that she was not making production whenBMC closed,the record indicates that there was less work in the plantduring the last few months of BMC's operations and that most of theformerBMC employees who appliedfor workwith the Respondent indi-cated thattheyhad been making less than the production rate at BMCprior to closurebut was not a union officer, was subsequently hiredby the Respondent. The Respondent has not rebut-ted or explained this apparent disparity in its reli-ance on "slowness" as a reason for refusing to hireformer BMC employees. For example, the Re-spondent has not demonstrated that Denham's rateof production thereafter improved and exceededWebb's rate of production or that other experi-enced machine operators were not hired because oflow production. SeePhilips Industries,295 NLRB717 (1989). Therefore, we find that the Respondenthas not met its burden of demonstrating that PearlWebb would not have been hired in the absence ofher union activity. Accordingly, we reverse thejudge and conclude that the Respondent violatedSection 8(a)(3) and (1) by refusing to hire PearlWebb.6AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 7."7. By failing and refusing to hire Virgil Manco,Linda Manco, Odeline Van Meter, Angela Webb,and Pearl Webb since on or about August 12, 1988,in order to discourage union membership and ac-tivity, the Respondent violated Section 8(a)(3) and(1) of the Act."2.Delete Conclusion of Law 12.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,BrownsvilleGarment Company, Inc.,Brownsville, Kentucky, its officers,agents,succes-sors,and assigns,shall take the action set forth inthe Order as modified.1.Substitute the following for paragraph 2(d)."(d) Offer to hire Virgil Manco, Linda Manco,Odeline Van Meter, Angela Webb, and Pearl Webbfor the jobs for which they applied or, if those jobsno longer exist, to substantially equivalent posi-tions, and make them whole for any loss of earn-ingssuffered by reason of the Respondent's unfairlabor practices, in the manner set forth in theremedy section of the judge's decision."2. Substitute the following for paragraph 2(f)."(f)Post at its Brownsville, Kentucky facilitycopies of the attached notice marked "Appen-6We shall modify the judge's recommended Order and provide a newnotice in accordance with our findings.Contrary to his colleagues,Member Devaney would adopt the judge'sdismissal of the allegation that the Respondent's refusal to hire PearlWebb violated the Act. In so doing, Member Devaney, although findingthat the refusal to hire Pearl Webb raises some suspicions, concludes thatthe General Counsel has not established a violation by the preponderanceof the evidence. 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdix."22 Copies of the notice,on forms provided bythe Regional Director for Region 26, after beingsigned by the Respondent's authorized representa-tive, shall be postedby theRespondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material."3.Substitute the attached notice for that of theadministrative law judge.22 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage membership in Local203, International Ladies Garment Workers Union,AFL-CIO, or any other labor organization, by fail-ing or refusing to hire employees, or otherwise dis-criminating against them in regard to their tenureof employment or any term or condition of em-ployment.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOT Solicit you to sign antiunion state-ments.WE WILL NOT threaten to close or move ourbusiness operations if employees select a union torepresent them.WE WILL NOT refuse to recognize and bargaincollectivelywith the Union concerning terms andconditions of employment in the bargaining unit.WE WILL NOT change employee wage rates ormethods of wage computation without giving theUnion timely notice and an opportunity to bargain.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively withLocal 203, International Ladies Garment WorkersUnion, AFL-CIO as the exclusive bargaining rep-resentative of all the employees in the bargainingunit described below with respect to rates of pay,wages, hours of employment, and other conditionsof employment and, if an understanding is reached,embody that understanding in a written, signedagreement. The bargaining unit is:All production and maintenance employees ofRespondent, including shipping employees, ex-pediters, repair employees, cutters, spreaders,mechanics, bundlers, and piece workers; ex-cluding office clerical employees, guards, andsupervisors as defined in the Act.WE WILL offer Virgil Manco, Linda Manco,Odeline Van Meter, Angela Webb, and Pearl Webbimmediate employment in the jobs for which theyapplied or, if those jobs no longer exist, to substan-tiallyequivalent positions,without prejudice totheir seniority or other rights and privileges, andmake them whole for any loss ofearningssufferedby reason of our discrimination against them, withinterest thereon.WE WILL make bargaining unit employees wholefor any loss of wages suffered by reason of ourchange from an hourly rate to a piece rate on orabout January 16, 1989, with interest thereon, andWE- WILL rescind the change on request by theUnion.BROWNSVILLEGARMENT COMPANY,INC.Jane Vandeventer,Esq.,for the General Counsel.JamesC Hickey,Esq.,for the Respondent.Bernard W.Rubenstein,Esq.,for the Charging Party.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisproceeding was litigated before me at Bowling Green,Kentucky, on June 19 and 20, 1989, pursuant to chargesfiled and a second consolidated complaint issued March23, 1989. The complaint alleges that Brownsville Gar-ment Company, Inc. (Respondent or BGC) has violatedSection 8(a)(5), (3), and (1) of the National Labor Rela-tionsAct (the Act) by refusing to bargain with Local203,InternationalLadiesGarmentWorkersUnion,AFL-CIO (the Union); refusing to hire Virgil Manco,OdelineVan Meter, Pearl Webb, Angela Webb, andLinda Manco; and by the conduct of its supervisors andagents, Lamar Goad and Ellen Priddy, in making severalstatements which interfered with, restrained, and coercedits employees in the exercise of rights guaranteed themby Section 7 of the Act. Respondent denies the commis-sion of unfair labor practices.On the entire record, and after considering the testi-monial demeanor of the witnesses and the posttrial briefs BROWNSVILLE GARMENT CO.511of the parties, I make the following findings and conclu-sions.1.RESPONDENT'S BUSINESSAt all times material herein, Respondent has been acorporationwith an office and place of business inBrownsville, Kentucky, where it has been engaged in themanufacture of apparel. Since commencing operations onor about July 8, 1988, Respondent, in the course andconduct of these business operations, sold and shippedfrom the above described facility products, goods, andmaterials valued in excess of $50,000 directly to pointsoutside the State of Kentucky. Respondent is now, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATIONThe Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. SUPERVISORSAND AGENTSThe following named persons occupy the positions setforth after their respectivenames,and were at all timesrelevant to this proceeding supervisors and agents of Re-spondent within themeaningof Section 2(11) and (13) ofthe Act.Jack Chester Porter-Chairman of the BoardLamar Goad-President and Personnel ManagerJoseph Bryant-President and Personnel ManagerEllen Priddy-SupervisorJessieMiller-SupervisorSonnie Ashley-Office ManagerPorter,Goad, and Bryant are owners of Respondent.Goad is the only one of the three with experience in thegarment industry. Porterisanattorney and banker whoappears at the garment factory rarely and briefly. Bryantis not involved in the supervision of production employ-ees.These employees are under the general supervisionof Goad who essentially functions as the plant manager,which his pretrial affidavit conceded he was responsiblefor and in charge of production including the supervisionof employees so engaged. Priddy and Miller directly su-pervise employees working on production lines, and theyand Ashley were supervisors at BMC performing thesameduties as they now do for BGC.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Findingsof Fact,Successorship,and the DutytoBargainThe facilitieswhere Respondent now carries on itsbusinesswere occupied by Brownsville ManufacturingCompany, Inc. (BMC)from 1972 until February 3, 1988,when it closed down.BMC had actually ceased activeproduction and laid off its employees in October 1987.Lamar Goad was the plant manager at BMC from No-vember 1972 until it closed.BMC's production employ-eeswere representedby theInternational Ladies Gar-ment Workers Union for many years. On July 8, 1982, asthe result of a decertification election conducted by theBoard in Case 9-RD-181, the International Ladies Gar-ment Workers Union was certified as the exclusive repre-sentative of Respondent's employees in the following ap-propriate unit for purposes of collective bargaining:All nonsupervisory production, maintenance, pack-ing, shipping, outlet store and trucking employees,employed in the Employer-owned plant, excludingallofficers,executives,designers,supervisors,guardsand office clerical workers.The last collective-bargainingagreementbetween BMCand the Union covering the wages, hours, and workingconditions of the unit employees had an effective date ofJune 30, 1985, and an expiration date of June 30, 1988,and contained a provision requiring union membership asa condition of employment after 30 days of employment.BGC was issued a certificate of incorporation by theCommonwealth of Kentucky on April 1, 1988. Its initialboard of directors was composed of Maria L. Bouvette,J.Chester Porter, Lamar Goad, and Joseph B. Bryant.Lamar Goad is the only one of the four who had anyprevious connection with BMC, and that was limited tohis employmentas plant manager.BMC leasedthe premiseson which it conducted itsgarmentmanufacturingbusinessfrom the city ofBrownsville,Kentucky. On April 29, 1988, BMC as-signed that lease to BGC who now operates its garmentmanufacturingbusinesson the premises previously occu-pied by BMC. On the same date BMC and BGC execut-ed a purchase contract whereby the latter purchased "allof the goods including equipment, inventory,fixtures, a1984 Oldsmobile Regency automobile and a 1978 Chev-roletBlazer,and any and all other goods not mentionedherein located on thepremisesof the Brownsville Manu-facturingCompany, Inc. on Ferguson Street, Browns-ville,Kentucky, except piecegoods inventory, fusible andnon-fusiblelinings,and the personal property stored inthe outlet storeroom and specifically identified as theElderManufacturingCompany's equipment."BGCagreed to pay $145,000 for the, items included in the sale.In July 1988, BGC commenced ' manufacturingladies'bathrobes in the facility previously occupied by BMC,utilizingmachinery and other equipment purchased fromBMC.By letter of August 24, 1988, the Union advised Re-spondent it represented a majority of Respondent's em-ployees, and requesteda meetingto negotiate a collec-tive-bargainingagreement.Respondent, by J. ChesterPorter, replied via letter of September 19, 1988, that itwas of the opinion the Union did not represent its em-ployees for purposes of collectivebargaining.In responseto Porter, Bernard Rubenstein, the Union's attorney, ex-plained by letter of September 30, 1988, that the Union'sdemand for recognition was based on the fact BGC is asuccessortoBMC under the decision inFallRiverDyeing Corp.,482U.S. 27 (1987), and repeated theUnion's demand for recognition, and promptnegotiations.Fall River Dyeingis'clearly the, controlling precedent inthiscase,and the conclusions reached herein on succes- 512DECISIONS OF THENATIONALLABOR RELATIONS BOARDsorship and the duty to bargain are in accord with theteachings of the Court in that decision.Joint exhibits proffered by the parties show that at alltimes on and after July 11, 1988, the first date of hire ofunit employees, a large majority of those hired by BGCwere employees of BMC when it laid all of its employeesoff in October 1987 and ceased production. This readingof the exhibits is confirmed by Joseph Bryant, Respond-ent's corporate president and personnel manager, whotestified that of 154 employees hired by BGC since its in-ception, including those who have left employment, 110were previously employed at BMC, that of the 118 em-ployees working at the time of the hearing 88 had beenBMC employees, and that from 70 to 80 percent of allthe employees working for BGC throughout its existencewere previously BMC employees.The record reflects little real difference between themanufacturing process of BGC and BMC. Both havebeen engaged in the manufacture of women's garments.BMC, as a manufacturing arm of Lloyd Williams Inter-national, Inc., produced women's skirts, pants, jackets,and knit tops for the parent corporation or its subsidiar-ieswho then further processed and merchandised theproduct. BMC produced for no other companies. BGChas only produced for companies with which it has nocorporate ties or business dealings other than producingitems on order in exchange for an agreed-upon price.The first items produced by BGC were women's chenillebathrobes pursuant to an arrangement with Heflin Manu-facturingCompany,Heflin,Alabama,whereby Heflinfurnished BGC with a quantity of white cloth fromwhich BGC cut and sewed the robes for an agreed-uponprice. The robes were then returned to Heflin who dyedand otherwise prepared them for sale. BGC and Heflinhave no other business relationship. The bathrobe workwas not profitable for BGC, and it created a dust prob-lem in the facility due to the lint in the air produced bythe processing of chenille. Accordingly, BGC ceased theproduction of chenille bathrobes for Heflin in October orNovember1988.BGC contracted with Jones of NewYork to cut and sew women's suits from cloth furnishedby Jones, and shifted to that from chenille. BGC had nocustomers other than Heflin and, later, Jones prior to theproceeding before me.BGC's production is performed with machinery pur-chased from BMC. The only probative evidence addi-tional new machinery was obtained and utilized is LamarGoad's reference to a Reece Pocket Welt machine thatautomatically sets pockets. It also appears from the vari-ous exhibits and the testimony of Goad and employeewitnesses that the job classifications and duties are sub-stantially the same at BGC as they were at BMC. More-over, BGC adopt the BMC plant rules in toto. Althoughbearing the heading "Brownsville Garment Co., Inc.,"the rules' very first statement is, "It is necessary that thefollowing plant rules be observed by all employees of theBrownsville Manufacturing Company . . . ."The foregoing evidence persuades me that Respondentis indeed a successor to BMC, and therefore must bar-gainwith the Union. Initially, I note that neither thechange in ownership' nor the hiatus between the closureof BMC and the opening of BGC2 will defeat a findingof successorship. BGC uses thesameproduction facilitiesand equipment utilized by BMC; is engaged in the samegarment industry producing women' wear of a similarnature; has a production force of which approximately75 percent previously worked for BMC in similar jobclassificationswithsimilarduties; and has a plant super-visory force composed of four former BMC supervisorswho continue to supervise the same employees in thesameway at BGC,3 and one personnel manager (Bryant)who did not work for BMC. BGC has not had the samecustomers as did BMC. The record affords no basis onwhich to conclude the production process at BGC sig-nificantly differs from that at BMC. The facts before meindicate substantial continuity between the enterprises,and warrant a conclusion which I make, that BGC is thesuccessor to BMC.The complaint alleges, Respondent admits, and I findthat the following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees of Re-spondent, including shipping employees, expediters,repairemployees, cutters, spreaders,mechanics,bundlers, and piece workers; excluding office cleri-cal employees, guards, and supervisors as defined inthe Act.This unit description fairly encompasses the BMC unit ofcovered employees set forth in its last collective-bargain-ing agreementwith the Union. The Union was certifiedas the exclusive collective-bargaining representative ofthe BMC unit employees in 1982. It is well settled that acertified union, on expiration of the first year after itscerti ication, enjoys a rebuttable presumption its majorityrepresentative status continues.4 Respondent has neitherrebutted that presumption nor shown a "good faith andreasonablygrounded doubt of the union's majoritystatus."5The Union has from the very beginning ofBGC's work force represented a majority of that workforce. Respondent, as the successor to BMC, is thereforeobligated to bargain with the Union on request.By the time of the Union's August 24, 1988 request fornegotiations,BGC had 65 employees in classificationscovered by the collective-bargaining agreement. This ismore than half the size of the 118 person work force itwould ultimately employ, enabled Respondent to com-mence normal production, and is sufficient to constitute a"substantial and representative complement."s As previ-i See, e.g.,NLRB v. Burns Security Services,406 U.S 272 (1972);Golden State Bottling Co. v. NLRB,414 U S. 168 (1973)2 Fall River Dyeing,supras Lamar Goad, notwithstanding his new title, functions as the plantmanager of BGC just as he did for BMC4 TerrellMachine Co.,173 NLRB 1480 (1969), cited with approval bythe Supreme Court inFall River Dyeingand seeRobinson Bus Service,292 NLRB 70 (1988).5TerrellMachine,supra at 1481.6 Lamar Goad's testimony Respondent would "like to maybe go threeor four hundred" employees which it is not now able to do has no proba-tive weight on the issue of substantial and representative complement BROWNSVILLE GARMENT CO.513ously noted, at all times since BGC began hiring a ma-jority of its employees had been employees of BMCwhen it shut down and were represented by the Union.Respondent therefore had an obligation to bargain withthe Union as it requested by letters of August 24 andSeptember 30, 1988. When Respondent declined to rec-ognize the Union by its letter of September 19, 1988, itviolated Section 8(a)(5) and (1) of the Act by refusing torecognize and bargain with the Union as the exclusivecollective-bargaining representative of Respondent's em-ployees in the unit found appropriate hereinabove. Re-spondent continues to unlawfully refuse to bargain, andtherefore continues to be in violation of Section 8(a)(5)and (1) of the Act.At trial,General Counsel moved to amend the com-plaint to allege Respondent has refused to bargain withthe Union by unilaterally, without notice to or opportu-nity to bargain given to the Union, changing employeewages since on or about January 16, 1989. The amend-ment was granted.7 Lamar Goad testified that on orabout January 16, 1989, Respondent replaced an hourlywage with a piece-work rate system for production em-ployees including sewing machine operators, pressers,hand ironer, and all sewing operations. It is not clearwhether this caused any affected employees to suffer aloss of earnings. Occurring as it did during a time Re-spondent was unlawfully refusing to recognize and nego-tiatewith the Union, the unilateral change in wages wasin contravention of Respondent's duty to timely notifythe Union and give it a reasonable opportunity to bar-gain on such a change before it is implemented. I there-fore fmd the unilateral change of wage system for certainunit employees violated Section 8(a)(5) and (1) of theAct.B. Conduct of.L.amar GoadLindaManco credibly testified that in late August1988,when she was discussing the possibilities of em-ployment with Goad, he asked her if her ex-husbandVirgilManco would be an influence on her if she wentto work for BGC.8 Virgil Manco has been employed bythe International Union since February 22, 1988, whenBMC closed. He was the president of Local 203 forabout 13 years until he was employed by the Internation-alUnion. Since the closure of BMC, he has been theunion contact man for former employees of BMC, andhas monitored the progress of BGC by personal observa-tion from in front of the plant and contacts with BGCemployees.According to Ronnie Decker, he visited Goad in Sep-tember or October 1988 seeking employment. Deckervolunteered to Goad that he knew there was no unionand he could work with or without it. Goad replied thatDecker had to work without it because Goad could notwork with it, and would have to close the doors if itcame back in. Goad added that things would go a lot7A general allegation of refusal to bargain since August 24, 1988, inviolation of Sec. 8(a)(5) of the Act is set forth in the original charge inCase 26-CA-12970, filed December 27, 1988, and is sufficient to coversmoother if Virgil would not keep stirring things up.Goad's only response to this testimony is that the Unionwas not mentioned in his discussions with Decker, andhe did not tell Decker he would have to close the doorsif the Union came in. This does not rebut Decker'sreport that Virgil Manco was discussed. I have takeninto account Decker's prior service as a member of theUnion's district council for 6 years and as a steward atBMC in assessing credibility. Considering the opposinginterests of the witnesses, their comparative testimonialdemeanor,9 and Goad's denial of only a portion of a notimprobable detailed narrative, I am persuaded Decker'stestimony is more credit worthy than that of Goad. Ac-cordingly, I fmd the conversation proceeded as ]Deckerreports.JeffreyLashley,who had worked for BMC as aspreader, testifies thatwhile discussing employment atBGC with Goad on October 20, 1988, Goad remarkedthat he knew Lashley was easygoing and Virgil Mancowas a big influence on him and would probably becoming around asking Lashley a lot of questions. Goadthen advised that if this was going to bother him Lashleydid not need to take the job. Goad also asked hove Lash-ley felt about the Union. When Lashley replied that hecould work with or without a union, Goad said that ifthe Union came in he would have to move out and couldnot afford to work with the Union. In response to thistestimony,Goad only testified he had no conversationwith Lashley about the Union, and the Union was notmentioned during the job interview with Lashley.Goad's bare denials do not rebut the detailed testimonyof Lashley who impressed me as a sincere and candidwitness conscientiously relating what occurred. Lashley'stestimony on the October 20 meeting is therefore cred-ited.Lorene Jaggers, a current employee of BGC, assertsthatwhen Goad interviewed her for employment onAugust 11, 1988, the day before she reported to work, heasked her, "Well, what about the Union?" to which shereplied that she could work without a union and wouldnot walk another picket line. Goad then told her that ifanyone asked her to sign a card to just say no. Jaggers'testimony is undenied, and it is not likely she would de-liberately fabricate false testimony against Goad who in avery real sense controls her employment future. 10 Hertestimony is therefore credited.Goad's comments to Linda Manco, Ronnie Decker,and Jeffrey Lashley regarding the influence exerted onemployees by Virgil Manco and his "stirring things up"show that Goad was aware Virgil Manco, whom he wellknew and had dealt with as a longtime union president,had the ability to influence employees and was, inGoad's opinion, actively causing Respondent a problem.In the absence of any showing Virgil Manco was stirringanything up but prounion sympathies, which it appearshe was indeed engaged in doing via his contacts withemployees near the plant and elsewhere, I conclude fromGoad's remarks he was disturbed at Virgil Manco's con-the amendment.RoslynGarden Tenants Corp,294 NLRB506 (1989)9 Decker was the more self-possessed and believableof the two8Goad did not address this testimony.10 See, e.g.,Unarco Industries,197 NLRB 489, 491 (1972) 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtinned efforts on behalf of the Union among BGC em-ployees and apprehensive that they might prove success-ful.When Goad made Linda Manco, Decker, and Lash-ley aware of his concern that Virgil Manco might influ-ence them he conveyed a rather obvious message thatRespondent would not approve if they succumbed tothat influence.This message had a reasonable tendencyto restrain and coerce these employees in the exercise ofrights guaranteed by Section 7 of the Act, and thus vio-lated Section 8(a)(1) of the Act. The same tendency waspresent in Goad's questioning of Lashley and daggers re-garding their union sympathies, and similarly violatedSection 8(a)(1) of the Act. When Goad told Decker thathe would close the doors, and told Lashley he wouldmove out, both in the event the Union succeeded in se-curing exclusive representation statusat BGC,he issuedthreats of closure violative of Section 8(a)(1) of the Act.General Counselsuggeststhat by telling Lashley hedid not have to accept employment if the probabilityVirgilManco would ask him a lot of questions wouldbother him, Goad "covertly suggested . . . that if Vir-gil's influence was too strong,that Lashleyshould notaccept the job Goad was offering him." I do not agree.Asking a lot of questions does not equate with exertinginfluence.It is more nearly akin to creating a nuisance.What Goadwas just as likely suggesting was that beingsubject to a nuisance might well be the result of accept-ing employment with BGC, and it was up to Lashley ifhe wanted to risk being the target of Manco's questions.Lashley was offered the job, and his testimony indicatesGoad was eager to hire him. Contrary to General Coun-sel, I fmd nothing in Goad's statement discussed in thisparagraphwhich would reasonably tend to interferewith, coerce, or restrain Lashley in the exercise of hisstatutory rights.Goad's instruction to Jaggers to refuse to sign a cardwas, I find, in reference to a union authorization card.Such an instruction certainly coerces and restrains anemployee, and violates Section 8(a)(1) of the Act if so al-leged. It is not so alleged in the complaint, and Respond-ent was not put on notice General Counsel intended toseek a finding the statement violated the Act and/or wasbeing litigated as such.For these reasons,I do not fmdthis statement is a violation of Section 8(a)(1). I do, how-ever, fmd it evidences hostility toward employee supportof the Union.C. Conduct of Ellen PriddyEllen Priddy is an admitted supervisor within themeaning of Section 2(11) of the Act, and her conduct istherefore imputable toRespondent.' 1Her husbandTommy is a mechanic and a member of the bargainingunit.On about January 10 or 11, 1989, Priddy prepared adocument reading, "We do not belong to a union and arenot represented by a union. We do not want to belong toa union or be represented by a union." There is no evi-dence this document was inspired by Respondent or itsagents.Ellen Priddy credibly testified she had nothing todo with its preparation. It appears distribution of the11 See,e.g.,NLRB v. Elliot-Williams Co.,345 F.2d 460 (7th Cir. 1965),enfg 143 NLRB 811 (1963)statement and solicitation of signatures thereto was un-dertaken by unit employees. Priddy concedes, however,that she was present when five or six employees, includ-ing Lorene Jaggers, were solicited, and told at least threeof these employees that signing the paper would not en-danger their job. She further concedes that she probablytold all of them that Goad would shut the doors of theplant if the Union came in. Lorene Jaggers testified thatshe was approached by Ellen Priddy and nonsupervisoryemployee Judy Renfro at about 1 p.m. on January 11,1989, at which time Priddy asked if she had seen thepaper. According to Jaggers, when she said she had notRenfro handed it to her. She read it and handed it back.Priddy then stated that, if everybody did not sign it,Goad would shut the factory if a union came back in.Jaggers recalls that Priddy also said Goad would shutthe doors because he was working on borrowed money,and that Priddy asked her to sign. Jaggers did not sign ituntil the next day. She says that Priddy never had physi-cal possession of the paper in her presence.Both Priddy and Jaggers appeared to be testifying asbest they recalled in response to the questions askedthem. Their testimony is complementary rather than con-tradictory. Jaggers merely fleshes out the details of whatwas said to her, and I credit her elaboration which isconsistentwith Priddy'sgeneral admissions.I thereforefmd, as the complaint alleges,that Respondent,by its su-pervisorand agent,Ellen Priddy, did on or about Janu-ary 11, 1989, violate Section 8(a)(1) of the Act both bysoliciting Jaggers, aswell as the other employees towhom Priddy refers, to sign the antiunion statement, andby threatening employees with plant closure if the Unionwere successful in its effort to become the exclusive bar-gaining representative of unit employees.Such conductby Respondent's agent has a reasonable tendency to re-strain and coerce employees in the exercise of their Sec-tion 7 rights.D. Failures to Hire1.VirgilMancoAccording to Manco, he visited Goad's home aboutthe first of June 1988, and asked if Goad thought the fac-tory wouldreopen.To which Goadreplied that was apossibility. In response to another question from Manco,Goad opined that anyone who wanted to return to workwould have that opportunity. Manco then filed an em-ployment application with BGC on July 8, 1988, request-ing work as a spreader or cutter. He had performed bothtypes of work at BMC for seven and a 7-1/2 years untilthe plant closed. There is no evidence to rebut his claimhiswork was satisfactory and that he performed as acutter half of his working time during his last year and ahalf at BMC and trained spreaders Lashley, Meredith,and DeWeese. Manco testified that he called Goad onSeptember 26, 1988, after hearing a rumor BGC wasstarting a night shift and the sewing of jackets, and askedifGoad was going to start hiring and told Goad heneeded a job. Goad replied "we" would know somethingwithin 2 or 3 weeks. Manco denies that Goad ever askedhim to come in for an interview or to call Joseph Bryant. BROWNSVILLE GARMENT CO.515Goad remembers Virgil Manco's visit to his house, andthat he asked for a job.Goad says he told Manco to gosee Bryant about a job,and that he later told Bryant ofManco's visit and that Manco would be in to see Bryant.Goad recalls no phone call from Manco.According toGoad,VirgilManco was a cutter and spreader at BMCfrom July 4, 1980,to October 26, 1987,but was primarilya spreader.Joseph Bryant confirms that Goad told him VirgilManco had visited his home,and that Goad had instruct-ed Manco to contact Bryant if he wanted a job.Bryanttestifies that he unsuccessfully tried to phone VirgilManco twice because Goad asked him to, but that Goadgave no advise on whether to hire him.VirgilManco has never contacted Bryant,and con-cedes he has never gone to the plant and asked to beinterviewed nor has he called BGC and requested aninterview.He states that he knew Bryant and Goad wereboth interviewing job applicants.Of the three,Bryant,Manco, and Goad,I observedBryant to be the witness more open and less guarded inhis testimony.Manco was not particularly impressive interms of demeanor,nor was Goad.Considering the com-parative testimonial demeanor of the three,together withfailures to deny,lack of certainty, and impressiveness ofdetail or the lack of it in their various testimonies, Icredit Goad that Manco asked him for a job in June, andhe told Manco to go see Bryant about it. Bryant is cred-ited that Goad told him Manco had been instructed tocontact Bryant if he wanted a job,and that he tried tocallManco.I do not credit Manco that he was not toldto contact Bryant about a job. As Manco concedes, hewas aware employees were being interviewed, but hemade no effort to secure an interview.I do credit Mancothat he called Goad in September 1988 and had the con-versation he testified to. Two spreaders and a cutterwere hired in October 1988.WhenManco called Goad,Respondent had two cutters and a cutter/spreader. Bothcutters,had been employed at BMC.One had been a su-pervisor there.The cutter/spreader was terminated priorto the October hires.One of the spreaders hired in Octo-ber was Kenneth Meredith who had worked for BMC.Goad knew Manco was an influential union officer.This made Goad apprehensive that Manco might be ableto influence BGC' employees to support the Union. ThatGoad tried to assure that those ' he' hired would not beinfluenced by Virgil Manco to support the Union is clearfrom his commentsto LindaManco,JeffreyLashley,and Ronnie Decker.The interrogations and threats foundviolative of Section 8(a)(1) of the Act support a conclu-sionGoad was fiercely opposed to unionization of thenew company.When one combines Respondent's knowl-edge of Virgil Manco's union activities,and a failure toofferManco a job in October,although it then offeredone to Lashley as a spreader,when it knew Manco hadearlier expressed a need for a job,the combination is suf-ficient to prima facie support an inference Virgil Manco'sprotected conduct was a motivating factor in Respond-ent's failure to hire him.In arriving at this conclusion; Ihave considered'General Counsel's suggestion that thefact only 1 of 11 former union officers who were inoffice when BMC closed was hired is probative evidenceof discrimination.This suggestion has little weight whenone considers that the charge in Case 26-CA-13028 ini-tially alleged nine former union officers were denied em-ployment,the complaint alleges five of the nine, andGeneral Counsel argues in her posttrial brief that:The fact that several other applicants who wereUnion officers at BMC have not been alleged in theComplaint herein as discriminatees should neitherreflect on the General Counsel's case nor aid Re-spondent's.It is well known that even if there existsa prima facie case with respect to an individual,where a respondent has a validWright Ling[251NLRB 1083 (1980] defense, the General Counselwill not allege a violation.In short,General Counsel,by this latter argument, im-plies,indeed almostboldlystates, an opinion that four ofthe nine employees originally alleged were not discrimi-nated against because Respondenthad valid reasons forits actions vis-a-vis the four.Add these 4 employees whohave been lawfully treated by Respondent so far as thisrecord shows, to the 1 employee who was hired,and the1out of 11statistic ismeaningless.Respondent asserts (1) in its posttrial brief that JamesDickson, cutter supervisor at BMC, and Arnold Duvall,cutter at BMC, who were hired on July 11, 1988, as thecutters at BGC were more versatile and more qualifiedthan Virgil Manco, (2) Virgil Manco lived outside Ed-monson County, Kentucky, and (3) he never came to theplant nor called for an interview.With respect to item(1), in its answer to the second consolidated complaintRespondent raised the affirmative defense that the failureto hire certain individuals on or about July 1988 allegedin the complaint occurred more than 6 months before thecharge on which the allegation is based was filed, andthe period of limitation set forth in Section 10(b) of theAct governs. At hearing, General Counsel amended thecomplaint without objection to read the alleged refusalsto hire took place since on or about August 10, 1988.The applicable charge in Case 26-CA-13028 was filed onFebruary 10, 1989, but not served until February 13,1989. Section 10(b) of the Act provides that no com-plaint shall issue based on an unfair labor practice occur-ring more than 6 months prior to the filing and serviceof the charge. 12 The day of the alleged unfair laborpractice is not counted in computing the 6-monthperiod.13 The limitations period in the instant case ex-tends to August 12, 1988. I therefore find the hiring ofDickson and Duvall as cutters on July 11, 1988, did notunlawfully excludeVirgilManco from employment.Moreover, the failure to hire Virgil Manco prior toAugust 12, 1988, may not be, found an unfair labor prac-tice.Two spreadersand acutterwere hired in October1988. These hires were the result of a switch from theproduction of chenille robes to women's' suits at aboutthat time.I am -persuaded these were the job openings12TeamstersLocal 174,226 NLRB 690, 701 (1976).11MacDonald's IndustriesProducts,281 NLRB 377 (1986). 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout which Manco inquired on September 26,14 and theissue isthe failure to hire Virgil Manco in October afterhe had just repeated his interest in employment. KennethMeredith,whom Manco had trained, was hired as aspreader on October 26. John K. Decker was hired as abundle boy on October 5 and then became a spreaderwith no prior experience. Stacy Vincent, who had noprior experience,was hired on October 9 as a cuttertrainee.None of these employees hired to cut and/orspread in October 1988 had as much experience asManco, and the record does not show their qualificationswere otherwise superior to his in any particular. Nordoes Respondent explain why it tried to hire TimmyVincent and Lashley as spreaders, but did not contactManco even after Vincent and Lashley had rejected em-ployment.Manco trained Lashley, and it would seemthatManco had better qualifications than he.Turning to item (2), Jack Chester Porter testified thathe owns six banks in five different counties, and thegreatest percentage of depositors reside in the countywhere the bank is located. He therefore told Goad andBryant that his main interest was to employ as many Ed-monson County, Kentucky residents as possible in orderto develop extra customers for the Brownsville DepositBank owned by him, his brother, and Bryant's wife.Porter also set up a direct payroll system so BGC em-ployeeswere paid by direct deposits in that bank inorder to encourage them to bank there. Virgil Mancolives in Leitchfield, Grayson County, Kentucky. Exclud-ing Joseph Bryant, who does not live in EdmonsonCounty, Respondent has hired at least I 1 employees whoreside outside Edmonson County. I therefore concludethe contention that a reason for not hiring Virgil Mancowas his failure to reside in Edmonson County is a weakreed upon which to lean and is an attempted excuserather than a valid reason.It is true, as Respondent contends in item (3), thatManco did not visit Bryant or request an interview eventhough he knew interviews were being conducted.Bryant testified, however, that it was he who initiatedinterviews by calling applicants. He testified he madetwo unsuccessful calls in an effort to contact Manco.This is not particularly impressive because, as Bryant tes-tified,on those occasions he could not use a phone tocontact applicants he would try to find some employeewho knew or lived by the applicant to relay hismessageto the applicant. On one occasion he notified an appli-cant by mail of a scheduled interview. That person waslater hired.All the former employees of BMC wouldhave known who Manco was by virtue of his longtenure as union president and his continued active rolecontacting employees, some of whom, he talked to out-sideRespondent's facility.The failure to utilize otheremployees and/or the mail service to notify Manco hecould have a job interview persuades me, in the light ofGoad's expressed hostility toward union activities, thatRespondent did not want to hire Virgil Manco eventhough spreaders and cutters were needed, and thereason was his continued union activity which threat-14Respondent also hired Carlton Skaggs as a cutter and spreader fromSeptember 19 to 27 It does not appear he had worked for BMC.ened BGC with the possibility of union representation ofits employees. The effort to shift the burden of securinga job interview to Virgil Manco, in contrast to Bryant'sstated policy of informing those he wished to interview,is rejected as incredible.The reasons asserted by Respondent have been foundwithout substance and fall far short of showing Mancowould not have been hired in the absence of his unionoffice and activities.Accordingly, I conclude and findGeneral Counsel has shown by a preponderance of thecredible evidence that Respondent failed and refused tohire Virgil Manco in order to discourage union member-ship and activity, and by so doing violated Section8(a)(3) and (1) of the Act. In arriving at this conclusionand my conclusions regarding other failures to hire dis-cussed below, I have considered that Respondent has infact hired several persons who occupied union offices atBMC at various times.2.Linda MancoLinda Manco is Virgil Manco's ex-wife. She workedfor BMC as a machine operator from 1973 to 1987 whenitclosed. She was a union steward for the last year sheworked at BMC. On July 8, 1988, she filed an applica-tion for employment with BGC. Bryant called her intothe plant for an interview on July 18,1988.He made nocommitmentwhether or not she would be employed.Some time in lateJuly,Linda Manco called Goad andasked if it were true Respondent would not hire shopstewards. Goad replied it was not true.According to Linda Manco, in response to word senther by Goadin lateAugust, she went to see him in hisoffice.There he asked if Virgil Manco would be an in-fluence on her if she went to work there. She repliedthat she did not think so, but would not say for sure.Goad remarked that it was a close community, and heknew how close she and Virgil had been when theywere married, and he thought Virgil Manco would be aninfluence on her. Linda Manco replied she did not thinkhe would. Goad asked if she ever saw Virgil Manco. Shereplied they did see each other because they have adaughter with crippling arthritis. They then discussedher breathing problem, which is a chronic lung infectionthat caused her to be hospitalized in 1986 and 1987. Shetold him she wanted to work, would try to work,, andthought she could work, but was not sure. BGC wasmanufacturing the chenille robes at the time, but Goadsaid there would be a jacket linecoming inlater on. Sheand Goad walked out to her car where her daughter waswaiting.There, as she and her daughter prepared toleave,Goad said, "We'll be calling you in two or threedays." Her daughter, Debbie Manco, recalls Goad saying"I'll be calling you in two or three days." A week ortwo later, recalls Linda Manco, shesaw Goad infront ofthe bank and asked why she' had not heard from him. Hesaid there was trouble with the hemmers, work wasbacked up, and they could not call anyone in until thatwas straightened.As they parted, Linda Manco said,"You won't forget me, will you." Goad said "No."DebbieMancowas againpresent.She recallsGoadsaying some machines were down and he, would be get- BROWNSVILLE GARMENT CO.517ting in touch with her mother.LindaManco's testimonyregardingGoad's statements to her outside the plant andat the bank are corroborated by Debbie Manco, unden-ied by Goad,and credited.She has never been called into work even thoughBGC hasemployed over 50 ma-chine operators since her discussionswith Goad.Joseph Bryant testifies thatwhen he interviewedLinda Manco she said she had a breathing problem and ascrew in herfoot,and could not stand for long periodsof time. He therefore asked Ellen Priddy or Jesse Millerabout Linda Manco, and was told she didhavea breath-ing problem.Priddy confirms that Bryant did ask her,Miller,and Shirley James about applicants, and did askher about Linda Manco,whereupon she relayed theopinion of Shirley James,Linda LindaManco's supervi-sor at BMC but now an operatorfor BGC. According toPriddy,Jamestold herand she reported to Bryant thatLindaManco had a problemwithher lungs, and itwould not be wise to put her on the robe line due to theconsiderable problem Respondent had with chenille lint.Bryantsays that he determined it made no sense to hiresomeone with a breathing problem in Respondent's workenvironment.Employeeswerewearingmaskswhilemaking the robes. Linda Mancocrediblytestified thatthere was a similar lint problem with velvet at BMC in1987,but she worked in it a lot while wearing a mask,had no trouble breathing,and missed no time from workwhile working with velvet.Goad would have knownthis because he was plant manager at BMC'at the time.Respondent takes the unusual posture in its posttrialbrief that LindaManco has been neither hired nor reject-ed, but then points to her breathing problem,the screwin herfoot whichshe has had for 22 years, a report shewas slow,and a report she had trouble threading asewing machine as reasons for not hiring her. It is clearfrom a careful reading of Bryant's testimony that his realconcern was Linda Manco'spast historyof breathingproblems.The otherswere clearly afterthoughts. More-over,her successful employment as a machine operatorfor 14 years despite the screw in her ankle and the othermatters referred to shouldhavegiven Bryant somereason to believeher work hadbeen satisfactory.Respondent's argument in its posttrialbrief that LindaManco has neither been hired nor rejected is directlycontrary to Bryant's testimony that he determined not toemploy her because of her breathing problem, andGoad'sfailure to deliver on his promisestoLindaManco.A refusal to hire is patently a rejection andleavesno room foran argument on semantics.Neverthe-less, I do not credit Bryant's testimony that he made hisdecision soon after theJuly18 interview.Goad wouldhave had no reason to interviewLindaManco or fearVirgilManco's influenceoverher in lateAugust if thefinal decision had already been made not tohire her.Moreover,assuming arguendo Bryant had made a deci-sion not to hire her in July,whichcould not be found anunfair labor practice due to the strictures of Section10(b) of the Act, thechenille work was about to run outwhen Goad informed her in late August that work onjackets would be coming available,and promised to callher, and verified thatpromise in aboutearlySeptember.When the chenille work vanished,Ms. Manco'shistoryof breathing difficulties ceased to be a determinativefactor,if it ever was. Goad led her to believe,and shehad reason to believe,she would have a job when thenew work commenced,but she was not hired eventhough some 50 or so others were. It is beyond the realmof probability that there was no job for which she wassuited.It is obvious from Goad'squestions during the lateAugust interview of Linda Manco,aswell as his state-ments to others reported hereinabove,that he fearedVirgilManco's influence over other employees wouldspark unionization of those employees.There is no evi-dence of any things Virgil Manco was stirring up otherthan a continued presence to which Goad remained unal-terably opposed.That Goad did not really believe LindaManco could resist her ex-husband's influence is madeclear by the extent of his interrogation into the frequen-cy of their contacts with each other.I am persuadedGoad determined not to hire Linda Manco after he as-certained there was some doubt she would resist VirgilManco's efforts to sustain continued union support andtherefore could not be trusted in that respect. Accord-ingly,as part of his effort to thwart the Union's effortsto retain or regain its representative status, he decided tofend her off with false promises while failing to employher.General Counsel had made out a prima facie caseLinda Manco was denied employment as a machine op-erator in order to discourage union membership. Re-spondent's rebuttal does not convince that she would nothave been hired in the absence of union activity.GeneralCounsel has therefore shown by a preponderance of theevidence the failure and refusal to employ Linda Mancoafter her August interview with Goad violated Section8(a)(3) and(1) of the Act.3.Odeline Van MeterVan Meter worked forBMC from 1973 untilit closed.For the final 3 or 4years she was a machine operator.Before that she was a utility person capableof perform-ing every jobin her department.She had earlier workedforKellwood Co., a predecessor to BMC, as a utilityperson.Her supervisor at BMC was Jesse Miller. WhenBMC closed she had beenLocal 203 recordingsecretaryand an executive board memberfor 1-1/2 to2 years. Shefiled anemployment application' atBGC on July8, 1988,seeking work as a machine operator,but not showing herexperience as a utility person.She, likeVirgilManco,lives inGraysonCounty.She has never been inter-viewed,hired,or contacted for interview.After testifying thathe had received 501 applications,of which 180 were former BMC employees,JosephBryant gave the following testimony regardingthe fail-ure to hireVan Meter:Q. How did ithappen that Odeline Van Meterwas not hired?A. I just never got their application, I never re-viewed it.Therewas a lot of applications, 500that-her's just neverdid showup. I looked at allof them,but therewere otherpeople that weremore qualified or availablethatwere calling me or 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcoming in every time we needed somebody, we justemployed these other people. I just never-Q.Do you have any recollection or record ofOdelineVan Meter having called and asked tocome in for an interview?A. No, I don't.Q. Do you have any recollection of ever havingheard from Odeline Van Meter?A. No.Q. You just know that there is an application inyour stack of 501 from her?A. We had one from her, that is correct, yes.This confused testimony explains nothing. Bryant says helooked at all the applications, but never reviewed hers,but employed other people who were more qualified oravailable.According to Respondent's posttrial brief, VanMeter has not been rejected for employment and BGChas not expressly rejected any applicant except AngelaWebb. If that is the case, Van Meter's application isbeing treated as a continuing application by Respondent.The issue therefore would be whether the selection ofothers for jobs which Van Meter is qualified to performon and after August 12, 1988, was legitimate or designedto deny Van Meter employment for unlawful reasons.Respondent's records show more than 50 employeeshired on the sewing lines; from August 12, 1988, to thetime of the hearing. Most of them are machine operators.Respondent has hired 44 inexperienced employees.Van Meter's position as recording secretary of theUnion, and thus closeassociationwith Virgil Manco inthe conduct of union affairs; Respondent's obsessive fearthat association with Manco will cause prounion activ-ism; the failure to give any believable reason why VanMeter was not hired but forty-four inexperienced em-ployees were; the absence of any other evidence to sup-port Bryant's confused claim there were others hiredwho were more qualified or available than Van Meter;'5the discredited claim in Respondent's posttrial brief thata reason to pass over Van Meter was her out of countyresidence; and the effort to pin responsibility on her toarrange an interview even though the practice was forBryant to initiate such arrangements, combined withGoad's unlawful threats and interrogations and the un-lawful refusal to hire the Mancos are sufficient to estab-lish a prima facie case that the desire to discourage unionmembership and activity was a motivating factor for thefailure to hire Van Meter. The reasons proffered by Re-spondent for this failure to hire are exposed as pretextwhen closelyexamined.It has long been held that thepresentation of false reasons in circumstances like thosehere present gives rise to an inference of unlawful moti-vationwhich is part of General Counsel's prima faciecase.'6Moreover, my finding of pretext leaves Respond-ent without an acceptable explanation of its actions,1715Van Meter's application bears the notation she is immediately avail-able for work16Shattuck Denn Mining Corp.v.NLRB,362 F.2d 466, 470 (9th Cir.1966)17Limestone Apparel Corp..,255 NLRB 722 (1981),enfd. 705 F 2d 799(6thOr 1982).and General Counsel's case has not been rebutted. Thefailure to hire Van Meter violated 8(a)(3) and (1) of theAct.4.Angela WebbAngela Webb was a serger operator at BMC for 14years. She served on the Union's executive board for 9years and was a shop steward for 9 or 10 years. Likeother applicants, she filed for employment with BGC onJuly 8, 1988, the first day applications were received.She was interviewed by Bryant in mid-August. In Octo-ber she visited Goad's office and told him she had heardhe was giving her bad references. He denied this, but hersuspicionwas accurate.Goad admits he told Bryantthere was a personality conflict between him and AngelaWebb and he therefore did not feel she should be hired.She was not hired. Bryant confirms Goad told him hehad a personality conflict with Angela Webb.Goad testified that his opposition to Angela Webb'semployment was caused by a report he had receivedthat:She made a statement in front of a group of people,Union people, some people from downtown and ev-erything else that it was my fault that BrownsvilleManufacturing Company closed, that I was drivinga companycar,meand my wife drove a companycar, and that was one of the things. But there'sother things said also.Angela Webb recalls themeetingin question was heldin a school cafeteria shortly after BMC closure. Presentwere BMC employees, union officers, supervisors andmanagementpeople,members of the local chamber ofcommerce, and a local attorney. It was not a union meet-ing, but appears to have been an open meeting for allthose concerned about BMC's closure to voice their con-cerns and suggestion. Goad was not present. AngelaWebb testified as follows regarding what she said at thismeeting relating to Goad:Well, they were going about how the companywas losing money and I said "Well, if the companywas losing money," I said "How can they afford tofurnish a car for Lamar to take his son to schooland his wife to drive around if they were losingmoney one way, why couldn't they be losing it an-other way."I do not agree with General Counsel that Goad per-ceived Angela Webb's remarks as union activities, nor doIagree he caused her not to be hired because he be-lieved her conduct to be union activities, or that his in-struction to Bryant is evidence of antiunion hostility.When Goad testified it was clear from his demeanor anddelivery,which manifested genuine outrage at the ver-sion of Angela Webb's remarks communicated to him,that he considered her comments an unjust and uncalledfor charge that his use of company resources was acausal factor in the closure of BMC. Goad causedAngela Webb not to be hired because he stronglyresent-ed her remarks as reported to him, and not because of BROWNSVILLE GARMENT CO.519any union office she may have held or any other protect-ed activity she may have engaged in.Her commentsabout Goad were an exercise of free speech under theconstitution,but not activity protectedby the Act. Ac-cordingly,I find General Counsel has not made out aprima facie case that the refusal to hire Angela Webbwas in part or whole unlawfully motivated.I further findthat, even if it be concluded the failure to hire was primafacie caused by Respondent's resentment of her previouspositions in the Union or other union related activity,Respondent has shown she would not have been hiredbecause of the remarks reported to Goad even if therehad been no protected activity.5. Pearl WebbPearlWebb had 14 years as a machine operator. Shewas the chief union steward at BMC the last 5 or 6 yearsuntil it closed. Shop stewards would bring unresolvedproblems to her. She would then try to settle the matterwith Goad who was the plantmanagerat BMC or, onoccasion, with the production manager. She was also onthe Union's executive board and its negotiating commit-tee dealing with Goad.She filed an application with BGC on July 8, 1988,and was called in and interviewed by Bryant about 2weeks later. She had no further contact with BGC, andwas not offered employment.Bryant asked Jessie Miller, who had been a supervisorat BMC, about Pearl Webb. Miller told him Webb was aslow operator and had trouble being trained for differentjobs.18 Bryant says he did not employ Pearl Webb be-cause she was a slow operator. Pearl Webb concedes shewas twice warned about her production in early 1980,and was not making production when BMC shut down.Webb testifies that Edna Denham, who was hired byBGC on November 17, 1988, to set facing to lining, thesame job Webb performed at BMC, was also called in re-garding low production when Webb was some 4 or 5years before BMC closed. Webb and Denham were bothon the facing line at the time.The failure to call Jessie Miller to testify in support ofBryant gives rise to some suspicion that she may nothave corroborated his testimony. Respondent certainlyknew of Pearl Webb's union activities at BMC, and Re-spondent opposed union organization of its employees.Respondent has also been found in violation of Section8(a)(3) and (1) in other instances. Nevertheless, these fac-tors together with a merely, suspicious rather than de-monstrably false reason for failing to hire Pearl Webb donot warrant a positive finding her union activity or sym-pathy was a consideration in the failure to hire her.19General Counsel has not established the failure to hireher was unlawfully motivated.CONCLUSIONS OF LAW1.The Respondent, Brownsville Garment Company,Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.18 Miller, currently a supervisor at BLOC, was not called to testify,19Briarwood Hilton,222 NLRB 986, 991 (1976).2.The Union, Local 203, International Ladies Gar-ment Workers Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The following unit of employees is appropriate forcollective bargaining:All production and maintenance employees of Re-spondent, including shipping employees, expediters,repairemployees, cutters, spreaders,mechanics,bundlers, and piece workers; excluding office cleri-cal employees, guards, and supervisors as defined inthe Act.4.The Union has been and is the exclusive representa-tive of all the employees within the appropriate unit forpurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing on or about September 19, 1988, and atall timesthereafter, to recognize and bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of all its employees in the appropriateunit,Respondent has engagedinand isengaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.By unilaterally,without giving the Union timelynotice or opportunity to bargain -thereon, changing unitemployee wages from hourly to piece rate on or aboutJanuary 16, 1989, Respondent violated Section 8(a)(5)and (1) of the Act.7.By failing and refusing to hire Virgil Manco, LindaManco,and Odeline Van Meter since on or aboutAugust 12, 1988, in order to discourage union member-ship and activity, Respondent violated Section 8(a)(3)and (1) of the Act.8.By coercively interrogating its employees regardingtheir union sympathies and those of others, Respondentviolated Section 8(a)(1) of the Act.9.By threatening to close its plant and/or move it ifthe Union succeeded in securing exclusive representationstatus on behalf of its employees, Respondent violatedSection 8(a)(1) of the Act.10.By soliciting its employees to sign an antiunionstatement,Respondent violated' Section 8(a)(1) of theAct.11.The violations of the Act set forth above are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.12.Respondent did not violate Section 8(a)(3) or (1) ofthe Act by failing orrefusingto hire Pearl Webb andAngela Webb.THE REMEDYIn addition to the usualcease-and-desist order andnotice posting requirements,my recommended Orderwill require Respondent to recognize and bargain withthe Union on request, and to offer Virgil Manco, LindaManco, and Odeline Van Meter employment in the posi-tions for which they applied, or substantially equivalentpositions if those for which they applied no longer exist,and make them whole for all wages lost by them as aresult of Respondent's unlawful failure and refusal to hirethem, backpay to be computed in the manner prescribed 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinF.W. Woolworth Co.,90 NLRB 289 (1950), with in-terest as computed inNew Horizons for the Retarded.20Respondent shall also be required, on request by theUnion, to rescind any unilateral changes it made inwages; however, this Order should not be construed asrequiringRespondent to cancelanywage increase orother improvement in wages without a request from theUnion. Respondent is also ordered to make unit employ-ees whole by reimbursing them for any wages they mayhave lost as a result of its unlawful unilateral changes,with interest computed in accord withNew Horizons forthe Retardedas set forth above.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed21ORDERThe Respondent, BrownsvilleGarment Company,Inc.,Brownville,Kentucky, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Discouraging membership in the Union, or anyother labor organization, by failing or refusing to hireemployees or otherwise discriminating in any manner inrespect to their tenure of employment or any term orcondition of employment.(b)Refusing to recognize and bargain with the Unionas the exclusive bargaining representative of all the em-ployees in the above-described appropriate unit.(c)Coercively interrogating employees about theirunion sympathies.(d) Threatening to close or move its business operationif employees select a union to represent them.(e)Soliciting its employees to sign antiunion state-ments.(f)Unilaterally,without giving the Union timelynotice or opportunity to bargain thereon, changing em-ployee wage rates or method of wage computation.(g) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.20 In accordance with the decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S.C. § 6621.21 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Recognize and, on request,bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of the employees of Respondent in the ap-propriate bargaining unit described below:All production and maintenance employees of Re-spondent,including shipping employees,expediters,repairemployees,cutters,spreaders,mechanics,bundlers, and piece workers;excluding office cleri-cal employees,guards, and supervisors as defined inthe Act.(b) Rescind the unilateral changes it made in wages onor about January 16, 1989, if the Union requests such re-scission.(c)Make employees whole for any loss of wages theymay have suffered as a result of Respondent's January16, 1989 change from an hourly wage to a piece rate inthe manner set forth in the remedy section of this deci-sion.(d)Offer to hire Virgil Manco, Linda Manco, andOdeline Van Meter to the jobs for which they applied,or if those jobs no longer exist, to substantially equiva-lent positions, and make them whole for any loss of earn-ings suffered by reason of Respondent's unfair laborpractices in the manner set forth in the remedy section ofthis decision.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its Brownsville, Kentucky facility, copies ofthe attached notice marked "Appendix."22(g)Notify the Regional Director for Region 26 inwriting within 20 days from the date of this Order whatsteps Respondent has taken to comply.IT IS FURTHER ORDEREDthat the complaint be dis-missed insofar as it alleges violations not specificallyfound herein.22 If this Order is enforced by a judgment of a United States court ofappeals, thewordsin the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."